Coordination of social security systems - Coordination of social security systems - Extending Regulation (EC) No 883/2004 to third country nationals otherwise excluded (debate)
The next item is the joint debate on
the report by Jean Lambert, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems - C6-0037/2006 -;
the report by Emine Bozkurt, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 883/2004 on the coordination of social security systems, and determining the content of Annex XI - C6-0029/2006 -; and
the report by Jean Lambert, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council regulation extending the provisions of Regulation (EC) No 883/2004 and Regulation (EC) No [...] to nationals of third countries who are not already covered by these provisions solely on the ground of their nationality - C6-0289/2007 -.
Mr President, ladies and gentlemen, all four legislative resolutions under discussion concern issues that have a direct impact on the everyday lives of European citizens. The right of people moving within Europe to be protected by social security systems is inseparable from the right of free movement in the Union.
The Commission's proposals have one common goal, and that is to modernise and simplify the coordination of national social security systems.
The aim is to define mechanisms of cooperation between institutions and processes that would simplify and speed up calculating and paying social benefits to their recipients. These are family benefits, pensions, unemployment benefits and so on, in other words a range of social benefits very important to the lives of people in the Union.
I should like to thank the Members and the rapporteurs for all the work they have done on these important texts in recent months.
The implementing regulation sets out how Regulation (EC) No 883/2004, which we call the basic Regulation, should operate. It extends to all persons who make use of the coordination of national social security systems: citizens, Member States' social security institutions, health care providers and employers.
Its goal is to establish procedures, as clearly as possible, on the basis of which those insured persons who are in a cross-border situation will receive social benefits. Who do I turn to in order to be granted family benefits? What steps must my employer take if he wants to post me, temporarily, to another Member State? My working career is coming to an end and as I have worked in several Member States, how do I find out how my pension will be calculated and what must I do in order to receive it?
The procedures set out in said regulation are meant to help recipients get appropriate answers, by means of cooperation between the social security institutions.
In the process of trying to make this cooperation effective and meet the needs of citizens as quickly as possible, we realised the importance of electronically processing and exchanging data between the institutions of the various Member States.
The EESSI network (Electronic Exchange of Social Security Information) will ensure that data exchange will be quick and secure and will shorten the period of time that social security institutions take to reply and to process a cross-border situation.
If the implementing regulation is adopted soon, citizens will be able to make use of the progress achieved, by means of coordination, in the areas of simplification and modernisation, and also to make use of the new rights that could not be implemented to date although they are included in the basic Regulation. The benefits of the new concept of coordination for European citizens will only really become apparent when the implementing regulation is adopted and when the regulation amending the annexes to Regulation (EC) No 883/2004 is adopted.
Two further draft resolutions pertain to Regulation (EC) No 883/2004 and its annexes. They aim to amend the basic Regulation so that it takes into account legislative changes in the Member States, in particular those that joined the Union after 29 April 2004 when the basic Regulation was adopted.
These resolutions also amend the annexes to Regulation (EC) No 883/2004 that were left empty when the basic Regulation was adopted.
In spite of the technical nature of these texts, their goal remains the same: to ensure the transparency of mechanisms and procedures applied to persons moving within the European Union. For example, Annex XI contains a special provision that takes into account the specifics of national legislation. The annexes are therefore vital for ensuring transparency and legal certainty in regard to national regulations that are also fairly extensive.
Coordination of national social security systems, to which you are contributing in your role as co-legislative authority, will ensure that two fundamental principles (equal treatment and non-discrimination) are fully applied on behalf of those European citizens taking advantage of free movement.
The implementing regulation also envisages extending the provisions of Regulation No 883/2004 to third-country nationals who are not already covered by these provisions on the grounds of their nationality. The aim of this regulation is to ensure that third-country nationals who are legally resident in the European Union and who are in a cross-border situation can take advantage of the modernised and simplified coordination of social security systems.
In fact, it is essential that a single and uniform coordination rule is applied in administrative matters and in order to achieve simplification.
Reaching consensus in regard to these regulations will mean significant progress for all those who use the regulations and will ensure a better service for persons moving within the Union.
This will show that the regulations on the coordination of social security systems are ready for the new challenges of the 21st century in relation to mobility. I should like to add that this work is the result of exemplary cooperation between the Member States and that the will to find solutions for citizens has helped overcome the differences between individual systems and the complexity of this area.
Ladies and gentlemen, let me say that the Commission explicitly supports Amendments 2 and 161 that make it possible to use the electronic data processing system, which is especially important in regard to the operations of the electronic data registry and to electronic processing of cross-border cases. The Commission also notably supports Amendment 90, dealing with the granting of sickness benefits and long-term care benefits. These two amendments significantly empower citizens within the whole system.
rapporteur. - Madam President, I want to bring together my two reports in the luxurious amount of time I have for my introduction in this House.
Firstly, I would like to start by thanking colleagues, the Council and the Commission for the good cooperation so far on what appears a very complex dossier - but it always is when you try to set down in writing what you do in practice, in a way that you think will at least be clear for practitioners and those needing to understand the system.
As the Commissioner has said, the basic Regulation ((EC) No 883/2004) concerns the coordination, but not the harmonisation - and I want to make that clear - of social security systems between Member States for people who are living or working in another Member State or even simply travelling there. It cannot come into force until this implementing regulation has been agreed between Parliament and the Council in a codecision procedure requiring unanimity in the Council - not the least of the complexities.
The implementing regulation sets out the administrative architecture for how this should work. It sets out the rules on how each Member State, each competent authority, will deal with the various dimensions of social security in respect to cross-border issues. Central to the new basic regulation and the implementing regulation is this exchange of electronic data, with a view to providing greater speed and also greater accuracy of communication.
Hopefully, amongst other things, this will see an end to the situation - or at least a reduction in the time required - where thousands of pieces of paper land on an official's desk: prescriptions filled out in the always of course totally legible handwriting of numerous doctors, and other claims relating to cross-border healthcare. By trying to simplify and clarify that, hopefully we can also reduce the amount of fraud currently in the system. For example, people exploit the current resulting inertia by manipulating the reimbursement system for cross-border care. Equally, it could also ensure that more providers and individuals make claims as they feel there is a hope of being paid, rather than it being passed to their inheritors.
Articles 78 and 79 of the basic regulation set out the role for the Commission in terms of supporting the development of the exchange of electronic data, including potential financing, so I am a bit surprised and disappointed at the move to delete Amendments 2 and 161, which relate to implementing this essential development. When we were discussing the issue of data exchange, the committee felt that Parliament should make very explicit the safeguards and the need for proportionate collection of data. Thus we have reinforced the requirements concerning data protection in our proposals.
The basic regulation also deals with aspects of access to benefits in kind for healthcare for people staying in another Member State - for example on holiday - or for whom scheduled treatment becomes necessary on medical grounds, not simply from choice. The recent publication of the directive on the application of patients' rights in cross-border healthcare has links to this basic regulation. Parliament will have to ensure that there is no conflict between the two pieces of legislation.
The committee has also anticipated the proposed extension of the Equalities Directives and has proposed two measures particularly relating to people with disabilities - one a cross-cutting measure to ensure that Member States take the needs of people with particular disabilities into account when they are communicating with them and, secondly, in terms of providing for payment for the expenses of someone to accompany a disabled person who needs urgent medical treatment abroad. We are aware that this is an issue requiring further discussion with the Council.
The implementing regulation also concerns a number of deadlines. I know that there are varying opinions on that, which will be reflected in certain of the amendments that we discuss today. The committee also chose to support a revised schedule concerning the assessment and payment of long-term care cash benefits and the additional clarity relating to frontier workers who become unemployed. I would hope that the House will be able to support those amendments from the committee.
In terms of the other report concerning the rights of third-country nationals when they travel within the European Union, there is already a regulation in existence which links those who are legally resident and in a cross-border situation with the coordination of social security systems. This now needs to be updated: because we are updating the overarching regulation, we also need to update the linking one.
The new proposal is substantially the same as the existing one. Again it clarifies the scope and maintains the rights people already have. It introduces no new rights and it will become even more important as the European Union develops its common immigration policy. The so-called blue card proposal will also benefit from this update of the regulation. Again I hope that the House can support the committee amendments on this. We want a clear statement of principle and that is why I am recommending - as indeed the committee did - that we do not support the amendments concerning the addition of annexes.
(Applause)
rapporteur. - (NL) Ladies and gentlemen, we are voting today on a proposal to coordinate European social security more clearly and more flexibly and we are thus voting in favour of clarifying the annex.
The European Parliament, Council and Commission have worked to simplify the proposal so that Europeans can have a better understanding of the complex rules applied in the coordination of social security.
I must start by thanking the shadow rapporteurs with whom it has been my pleasure to work on this document in recent months and years. Jean Lambert, of course, who was shadow rapporteur for my report on behalf of the Greens, as I was shadow rapporteur for her report, Ria Oomen-Ruijten of the EPP-ED Group, Bilyana Raeva of the ALDE Group, Dimitrios Papadimoulis of the GUE/NGL Group and Ewa Tomaszewska of the UEN Group, along with all those other members who made a valuable contribution to the debate.
I should also emphasise that talks with the Commission and Council went extremely well. I am especially grateful here to Hélène Michard and Rob Cornelissen of the European Commission. Cooperation with the Council has involved a succession of presidencies. Given that it has taken several years to reach the point of voting on the coordination of social security we have had the pleasure of working with Finland, Germany, Portugal, Slovenia and France.
Ladies and gentlemen, it has indeed been a lengthy process, but one with a successful outcome. We now have a good compromise, which all the Member States and all the European institutions, including the European Parliament, can take forward. Our guiding principle in evaluating the amendments was always the conviction that changes to the current system of coordination should in no event lead to a reduction of citizens' rights.
One very important illustration of this is the scrapping of Annex III, since Annex III allows Member States the freedom to curb their citizens' rights. This report reflects our efforts on behalf of a Europe which gives more rights to its citizens in as many areas as possible. The good thing about European cooperation is that it enables European countries to look after their people collectively. Social justice is a major part of that and it does not stop at borders. Citizens must be able to count on their social rights being protected, even outside the borders of their own country.
The single market enables people to move around freely within the European Union. And we are keen to encourage that. People can then be confident that their social security rights travel with them, that their pensions are in order, regardless of where they are living or working, and that proper care is guaranteed, everywhere in Europe and not just for themselves but for their families too. That is European cooperation as it ought to be.
Ladies and gentlemen, as draftsman of the opinion on this report, I regret that the committee responsible has not adopted my key proposals. Once again it has squandered the chance to ensure clear rules for social security provisions applying to all family members moving across all Member States, in regard to reimbursement in respect of non-urgent health care, in accordance with judgments of the European Court of Justice. Consequently we still have to clarify that the amount of reimbursement for planned care abroad should correspond, at a minimum, to the cost of similar care in the country in which the patient is insured. The citizen planning to take advantage of hospital care must apply for permission in advance but has the right to appeal if his application is refused. Advance notification of outpatient treatment is not mandatory. Citizens will now have to wait for the new directive on cross-border health care to be adopted, although reimbursement of costs is part of this regulation. In addition, the directive will not make a significant contribution in the area of subsidiarity in health care but adopting the policy may be delayed, perhaps for years. I regret that the Committee on Employment and Social Affairs underestimated this angle. Apart from that, the report is very good and I will support it.
on behalf of the PPE-DE Group. - (DE) Madam President, I should like to say something about the Lambert report on the implementation of the regulation, which relates to the details of coordination of social security systems.
As the rapporteur has said, the purpose of the regulation is coordination, not harmonisation, for which we in the EU do not in any case have any legal basis. However, some of the amendments adopted in the Committee on Employment and Social Affairs go beyond coordination and form the basis for new competencies and services. In our opinion, for instance, it is not necessary for the Commission to be given the power to establish its own neutral central database and manage it independently, in order to ensure prompt payments to citizens. That is the task of the Member States, which have already been performing it up to now and which, furthermore, now have to designate a liaison body for it. For citizens seeking advice too, it is also more convenient and closer to go to the authorities of the Member States and not to a remote and anonymous Commission database. I should therefore like to take issue with the Commissioner specifically on that point.
Nor do we consider it appropriate for every disabled insured person to be entitled to the costs of travel and stay for an accompanying person. The payment of travel expenses for an accompanying person should be linked to the severe disability concept, which is in any case largely defined perfectly by law in the Member States.
We also believe that unemployed persons who have failed to fulfil obligations in their country of employment, in particular have not taken all the required steps to find a job there, should not be able to claim benefits in their country of residence as if they had always complied with the law. That is not right.
The other three amendments by my Group concern periods, for all of which we consider six months sufficient. They should not vary between 12 and 18 months.
on behalf of the PSE Group. - (NL) On behalf of the PSE Group, a word of thanks to the rapporteurs, the Commission's officials and the Slovenian Presidency.
This subject has a long history. After all, the earlier Regulation (EEC) No 1408/71 is one of the first items of legislation on the free movement of workers in Europe. The proposed simplification is designed to ensure a faster service for the European citizen when he claims entitlements and at the same time better verification of the legitimacy of such claims. Cooperation between payment agencies and improved data exchange are very important factors here. The implementing rules must also ensure that frontier workers and other entitled persons do not have any break in their entitlement.
From the second reading our Group sees three remaining points which may need further consideration. Firstly, there are still two different rules in deciding whether someone is an employee or a self-employed person with no staff. In the social security context the definition used is the one applicable in the country of origin, whilst in the employment context the definition applied to seconded workers is that applicable in the country of employment. Until such time as we arrive at a clear European definition of self-employment, this subject is guaranteed to keep coming up for discussion in Parliament.
A second point is that of information to entitled persons. In the Commission text, since amended, details of when entitled persons should receive information from the competent authorities, and on what topics, were scattered too widely over a number of different articles. A clear summary of the right to information, given at a central point in this legislation, would make the position substantially clearer for entitled persons.
A third point of concern is the scrutiny of compliance. We know from the earlier Regulation that registration in the Member States and cooperation and coordination between the competent authorities sometimes worked very poorly. It would be a very good idea for Parliament to be kept informed of how the relevant rules are being implemented in future.
May I congratulate the rapporteur, Mr Lambert, and thank him for his cooperation in the preparation of this document.
The regulation determines the order and solves practical everyday human problems. It does not aim to unify social security systems. It is a method of implementation, allowing for the existence of different social security systems in the Member States. However, it prevents people from missing out on what they are entitled to.
A year ago, President Sarkozy delivered a speech in this House, in which he said that the French believed that the EU was not taking care of them and did not provide any social security. The people of Ireland are probably not aware of what they can expect from the EU either.
Today France and indeed all of us have a chance to show the people that their everyday problems are being solved at EU level.
Regretfully, to my knowledge, not everyone in the Council is prepared to accept the set time periods proposed by the Commission for the Member States to reconcile their differences. The rapporteur suggests that we should not rush.
My group is in favour of the proposals and amendments that oblige the Member States to resolve the issues of payment and compatibility in a six-month period instead of protracting it for a year and a half. People should not miss out because of the institutions' inactivity and delayed decision-making.
This regulation could be the best example of the EU's efforts to gain the trust of its citizens.
Therefore, I call on my fellow Members to vote in favour of these amendments. They concern practical and comprehensible help for every citizen of the EU. We have been elected to represent the people, not governments or institutions.
on behalf of the UEN Group. - (PL) Madam President, each European Union country has its own social security system that differs from those of other countries, depending on many years of tradition as well as on the country's financial capabilities. These systems are not subject to harmonisation. The right of free movement to take up employment in other countries has created a need to coordinate social security systems. Current regulations in this regard need to be simplified.
The introduction of electronic data transfer into the Polish pensions system has greatly reduced the number of errors in the transfer of insurance data between institutions.
There is a need to protect citizens against a reduction in their insurance rights. Workers should have the opportunity to know which system will be used to calculate their entitlements. They have the right to know how their contributions will be calculated and what will be the resulting entitlements. For this reason it is important that the regulations and procedures concerning the coordination of systems, which by their nature are quite complicated, should be simplified to the extent that this is possible, and also that they should not act retrospectively to the detriment of the insured.
Madam President, I would firstly like to thank the rapporteurs, Mrs Lambert and Mrs Bozkurt, for their detailed and painstaking work, as well as for their outstanding cooperation with all the shadow rapporteurs and for their efforts to make good use of our proposals and of our contribution.
These are exceptionally difficult reports containing a great deal of complex technical details, but they are also exceptionally useful for European citizens.
Citizens have seized every opportunity, including the recent referendum in Ireland, to protest over the great social deficit seen in the policies of the Council and the Commission. They seek a European Union that safeguards their rights, and here we are now, debating Regulation 883/2004, which, thanks to the Council and the Commission, not Parliament, has been on stand-by for years, waiting for the implementing regulations for the annexes to be adopted.
This results in red tape, lack of information, confusion, violation of the fundamental social security and social rights of employees, who are caught in the middle; an à la carte Europe, the way the neo-liberals and the large corporations want it, with a single currency but no coordination or harmonisation of the social and social security rights of employees. In the midst of this legislative gap, the Commission submits its proposal for a 'Bolkestein directive through the back door' for health services.
These reports reveal another way. We do not need a Bolkestein directive on health services; we need an improved Regulation 883/2004, through which, according to the reports, all the issues that come to light can be dealt with, by safeguarding the rights of employees and their families while also supporting the necessary mobility.
Therefore, Commissioner, please stop the Bolkestein experiments on health services and promptly proceed, together with the Council, with the procedures for the processing of the remaining chapters and annexes of Regulation 883/2004 so that it can enter into force as soon as possible.
I urge you not to vote in favour of any amendments that weaken the content of the reports by Mrs Lambert and Mrs Bozkurt.
on behalf of the IND/DEM Group. - Madam President, in, Amendment 4 mentioned 'mobility for the unemployed'. Does that mean bussing unemployed around the EU looking for work - at taxpayers' expense? A Member State is liable for social security payments for someone who worked there but moved to another Member State and then became unemployed.
Amendment 148 suggests that the taxpayer should pay for travel for a medical examination in another Member State with a reimbursement system between Member States, no doubt using a complex EU formula. Member States may make decisions on invalidity which are binding on another Member State, although complicated by the degree of invalidity, but they may have rules against overlapping of benefits.
The rules will concern all EU citizens moving within the EU for any reason whatever. This includes legally resident third-country nationals who have worked in more than one Member State as well as, soon, stateless persons and refugees. In several places these reports claim to simplify regulations and modernise existing legislation for social security authorities, employers and citizens, while being very inclusive. There will be, apparently, no implication for the Community budget. It says that financial and administrative burdens will be reduced by the rules for coordination - which can only be done at Community level - but that this is not harmonisation. How can one have reimbursement, EU-determined formulae, a rule covering all movement and rules for coordination, without it being harmonisation? All in all, these reports are a mass of conflicting statements. If they are adopted, they will need a great deal of administrative effort, costing money which the report says is not needed.
Finally, the family here has an identity crisis. Birth and adoption allowances are, evidently, not family benefits. So when is a family not a family, and an adopted child is - well, what exactly?
I too would like to avoid an identity crisis. A 'frontier worker' is a person working in one Member State but residing in another providing they return home once a week. Well, this is France and I am going home tomorrow. Am I a frontier worker, even though I live right in the middle of England?
Madam President, mobility of labour is supposed to be a key feature of the EU and of the Lisbon Strategy, yet as an MEP - like other MEPs - I regularly get complaints about lack of health-care cover, inadequate social cover and - perhaps most frustrating of all - conflicting advice from different state agencies.
It is not uncommon for an employee from one Member State to be working in another at the behest of a company which exists in a third Member State, and that is where the real issue for many seems to lie, causing issues about where and how they are covered. Within our midst we have this very problem affecting parliamentary assistants and, despite the struggle of the Parliamentary Assistants' Association, this problem persists. I have to say it is scandalous that we cannot even get our own house in order in this regard, yet here we are legislating for others.
My primary concern is for usefully employed individuals, not benefit tourists. I want to see any loopholes which help benefit tourists well and truly sealed in this legislation.
(NL) My thanks to all the rapporteurs for the excellent job they have done, because this was no easy task. We need good rules on the free movement of workers in Europe, Madam President, rules to ensure that workers who make use of that freedom do not fall between two stools. That is now taken care of in the new coordination regulation. That regulation was necessary because the old one was not longer adequate and there was scope for simplifying the coordination procedures.
I wonder if the outcome is satisfactory. Is everything really simplified now? I have my doubts. We are coordinating social security, but what we are not coordinating is the tax treatment of benefits, when benefits are increasingly being given as tax credits. I think we ought to reflect on that.
Another point is that coordination always takes place after the event. National legislators should take far greater account of the consequences of system changes for people who are mobile, that is to say people who work in one country and live in another.
I would also draw attention to a change in the annex. That change is very good for Dutch pensioners who go on paying social security contributions in the Netherlands but live abroad and have not hitherto been eligible to claim benefits in the Netherlands even though they have been paying into the system there. So Dutch people living in Belgium or Germany, or even farther afield in France, la belle France, or in Spain, will now be entitled to treatment. My thanks for this must also go to the Minister for Health, who was in favour of this change.
(SV) Madam President, Commissioner, I want to thank the rapporteurs. Jean Lambert has worked on these matters for as long as I can remember and has great experience. Emine Bozkurt came in a little later, but both have done a fantastically good job and, in particular, have worked exceedingly well with the shadow rapporteurs from the various parties.
Some general points to begin with, since they bear repeating. This is not about harmonisation. We know that the social security systems in the EU differ. It is about citizens and the right of citizens to make use of the internal market in order to look for jobs and to stay in other places within the internal market. It is of the utmost importance that there is coordination of social security systems. It is important to have coordination of pension rights. It is important that the unemployed can make use of the internal market. It is important that patients can seek treatment in other countries. These things are crucial to the internal market. Without coordination, the internal market would not function satisfactorily.
We have had coordination before. It had its shortcomings. Now improvements are being introduced, on the one hand through the coverage of more people, not just the economically active, and on the other hand through the coverage of more areas, such as early retirement pensions, which we regard as a positive development.
I would like to draw attention to some matters addressed by our rapporteurs. Jean Lambert referred to the exchange of electronic data and is favourably disposed to it, since it offers many improvements. However, it is also important to consider protection of the individual when information is exchanged in this way. We therefore follow the recommendations of the Data Protection Supervisor.
As far as third country nationals are concerned, it is important that consideration be given to that aspect, not least because the blue card is on its way. It is all the more urgent that we have equality of treatment. As regards Emine Bozkurt's report, I will merely say that the new regulation must not mean fewer rights but more. That is important. I thank the rapporteurs again and hope that we can get a final decision in the near future.
(ET) Madam President, Commissioner, ladies and gentlemen, I thank the rapporteur and the Committee who have done a great job on simplifying and updating these complex provisions. The topic which we are debating today is one which falls directly within our citizens' sphere of interest. What is important to citizens, who are after all the subject of these provisions? First, the fact that their rights are safeguarded and, in view of the free movement of labour we have today, that there is social protection provision for them everywhere. Secondly, the document should be comprehensible to them. Thirdly, the benefits mechanism should deliver in reasonable time.
What are we achieving with these regulations? Our citizens' primary concern - the right to social insurance - is very well safeguarded. Their second concern, comprehensibility, is something we have not yet fully succeeded in. I am not reproaching anybody here: this topic is complex, very technical and is not a work of great literature. The third concern, the period of time by which citizens receive benefits, is dependent on the vote we are about to take today.
Social insurance benefits are not comparable to businessmen's profits or bank dividends. Applicants are people in difficulty for whom the benefit is generally the only source of income. I therefore call upon you to support the proposals for a six-month benefits payment period. In order to ensure the exercise and protection of citizens' rights the clearing period between the competent institutions of the Member States must be the same, namely six months, particularly in view of the fact that an electronic procedure would be used. An 18-month period for processing benefits is not appropriate in the 21st century.
(PL) Madam President, creating a coordinated social security system is a very difficult task. For this reason we should offer our congratulations to the rapporteur. I would like, however, at this point, to draw attention to the issue of benefits paid to families of immigrants arriving from outside Europe. Of course support should be provided to those who are there legally, and humanitarian aid should be given to illegal immigrants, but the provision of unrestricted social benefits to families for which this becomes their permanent and sole source of income is a misunderstanding. Currently there are many families that are enjoying a wide range of benefits and have no intention of working, as they consider their standard of living to be quite satisfactory. This is very demoralising for the economy as well as for the traditions and culture of work in Europe. This is compounded by the fact that these families live in a way that does not integrate with the cultures and traditions of the country where they settle.
(EL) Madam President, we consider Mrs Lambert's report to be positive from a technical viewpoint, as it makes progress in the area of social security coordination. It enables EU citizens to add up the periods for which they have lived or worked in another Member State, under the social security system at the time, in order to calculate their pension from the state or to establish other rights. It thus contributes to the easier and smoother movement of citizens within the Union.
I must note, however, that we must not overlook the fact that, despite some objections raised in the report, there will be an electronic exchange of information and personal data, and we do not fully agree with this.
What I wish to stress in speaking now is another need, which we currently tend to overlook in the European Union. The crucial issue is not taking measures to facilitate movement merely for the sake of taking them. That is not the priority for employees; what they seek and demand is respect for their fundamental rights. Emigration from one country to another because of unemployment or poor working conditions in one's country of origin is not a social need. The social need is to ensure certainty and security in employment and, thus, in the family lives of all citizens. Emigration for financial and social reasons should not be the objective; far from it.
The course the European Union is choosing today - placing greater importance on the free movement of capital than on self-evident employment rights, as can be seen in a number of cases heard by the Court of Justice of the European Communities - suggests that we cannot content ourselves with the right to transfer our pension rights to demonstrate, ostensibly, that the free movement of persons has been established.
We need to fight for full employment with comprehensive social security, in contrast with current practices, which, on the pretext of demographic decline, are leading towards the logic of uncertain employment and are undermining the importance of collective negotiations in various countries.
(SK) In the first place, I should like to thank the rapporteurs, Mrs Lambert and Mrs Bozkurt, for their excellent and challenging work.
The rapporteurs, we in this House and the Council as well as the Commission have all combined our efforts and, because of that, today we have in front of us, at last, the long-awaited new regulation that will make it possible to implement Regulation (EC) No 883/2004 which is due to replace the cumbersome Regulation (EEC) No 1408/71. Together these documents simplify citizens' access to benefits and services, as many of my fellow Members as well as the Commissioner have pointed out. Access to these benefits and services, granted by individual Member States through their social security systems, has so far been difficult for eligible persons in other Member States. There can be no doubt that together these documents will help to simplify cross-border movement for work purposes, as a result of which the single labour market will be better used and will function better.
As the shadow rapporteur for the other report prepared by Mrs Lambert, I should like to highlight the broadened implementation of the principle of equal treatment and non-discrimination, by extending the provisions of the Regulation to third-country nationals. I think that, as the debate shows, we cannot assume that this legislation will solve all our problems. It does not even solve all our existing problems, let alone the future ones.
Clearly, many steps will have to be taken and a lot of work will have to be done in order to achieve sustainability and adapt to the new challenges, including further coordination.
(RO) We have spoken about the simply technical nature of this regulation many times. In fact, it was a wrong vision blocking a deeply political aspect. In the European Union, we have the single market, but there are 27 different social security systems. Millions of citizens work in other countries than their own and should benefit from the legal social rights due to them and their families. Institutions should manage this situation and suppliers should deduct their services.
The rules according to which problems are solved today are from before the Internet era, when the Union had six Member States inhabited by sedentary citizens. Today, they are 27, inhabited by citizens who tend to become migratory. The modernization, simplification and adjustment of these rules to the new reality were absolutely necessary. This is the purpose of Regulation 883/ 2004, which is still inapplicable without procedures.
We are now in 2008 - four years of delays unfavourable both to the employees claiming their rights and to the efficiency of companies and institutions involved.
A proverb says that "the devil is in the details”. Today, we have to congratulate Rapporteurs Jean Lambert and Emine Bozkurt because, by solving the issue of details, we are expecting a fluidization of the information flow, under conditions of data security and more efficient coordination.
These days, the new social agenda proposes minor improvements against the background of major shortcomings. The enforcement of Regulation 883 is good news. It scarcely mitigates the feeling that, in recent years, the European social agenda has been under stagnation.
(PL) Madam President, Regulation (EC) No 883/2004 applies not only to employees and their families, but also to all those covered by social security systems. It extends the coordination of those systems, and there are also other important changes including calculations for pensions, benefits and other entitlements. How effective this coordination will turn out to be will depend on the contents of the new implementing regulation and on the effectiveness of electronic data exchange as well as on good communications. It is also good that the regulation affects third countries, and that work is ongoing to improve it.
We should give recognition to the work and the proposals put forward by the rapporteur. One cannot require any more from her, since the Council and the Commission have not yet completed their work and have not yet presented the final contents of the Annexes. Work is continuing, and recipients of benefits are also continuing to wait, frustrated as they are by the failure to pay full benefits, by bureaucracy and by the long time one has to wait for refunds.
(EL) Madam President, these are regulations that confirm the general direction of European policy and relate to solving practical problems regarding social security for European citizens, as well as all those living and working in EU Member States.
When they enter into force, once the implementing regulation, which is currently being reviewed within the codecision framework, has also been passed, they will strengthen the mobility of employees and make life easier for their families, during both employment and retirement.
According to the rapporteurs, who I wish to congratulate, the principles for the simplification of the regulations will alter the current coordination system without leading to lesser rights for citizens, as would have been the case with harmonisation.
The need for effectiveness and quick solutions is met through the simplification of bureaucratic procedures and through the resolution of inter-state administrative issues. One of the main measures is for Member States to appoint cooperation authorities and special liaison organisations in order to cover the various aspects of social security in cross-border relations.
One of those is long-term care, an issue that is resolved in a very complex way under Parliament's proposal. We hope that an easier way will be found to solve the chronic problem of ageing Europe.
The payment systems, the settlement of disputes, the recovery of amounts paid and the difficulties that citizens face in accumulating rights from periods of employment in another Member State are currently great obstacles, and we hope to overcome these within a set period through the coordination that the new basic regulation, as well as the implementing regulation, sets out to reinstate.
The individual attributes of the national social security systems will be taken into account in the particular provisions for the implementation of national legislation in Annex XI. The regulation will also cover the rights of foreign employees.
Madam President, we never fail to get remarks from the Far Right when we are debating this issue - remarks such as 'benefit tourists'. We never hear them talking about 'tax tourists' or 'state aid tourists'. It is always the poor and the less well-off who are attacked in this way.
I want to congratulate the two rapporteurs on these reports. Unfortunately, their positive work is unlikely to attract much attention in the Member State media, which is generally more interested in negative stories. These are complex resolutions seeking to coordinate Member States' social security systems, which are also in themselves complex because they seek to address a variety of individual circumstances. The regulations are essential to our citizens and residents, particularly those living in border areas who, not unusually, work in one Member State while living in another. It is important to ensure that people who do work and live in this way are covered for unforeseen unemployment, sickness and accidents and, indeed, eventual retirement. They need security if we are to ensure free movement in the European Union.
However, I want to raise one particular issue which is not covered by these regulations and is not generally covered in the Member States either. That is the freedom of movement of people with disabilities, who often need personal assistance in order to move freely.
(The President cut off the speaker.)
(RO) The rules regarding the coordination of social security systems are closely related to the principle of the free movement of persons and should improve the living standard and employment conditions of citizens living in another European Union Member State.
The present regulation in the version amended by the Rapporteurs simplifies all these procedures and expands the scope of application to all categories of citizens, both those working and those unemployed.
The European citizens should be able to benefit from pension rights with a total amount corresponding to the length of service. Once they settle into another European Union state, citizens should be able to find an administrative system able to collect all information regarding former employments, as well as the financial rights arising from the professional activity.
This is why I would have wanted the Commission's proposal to include solutions as exact as possible for the way in which Member States can efficiently transfer information regarding social rights. Moreover, I consider that the present regulation is fundamental for the European labour mobility.
A Eurobarometer survey shows that more than 50% of the citizens feel discouraged by the social insecurity they expect following the change of the workplace to another Member State. Consequently, only 2% of the European citizens presently live in another Member State than their own.
If we want mobility to be a real driver of the European economy, we have to eliminate all administrative obstacles regarding the portability of social rights.
(PT) Commissioner Špidla, ladies and gentlemen, we need to coordinate social security at the European level, hence this opportunity to debate the issue. First, I would like to welcome the work done by the rapporteurs, Emine Bozkurt and Jean Lambert. Second, I would like to highlight the following points: the absolute need to guarantee compatibility between national systems, in the private and mutualist sectors as well as the public sector. Such compatibility will contribute to greater mobility and provide workers with the opportunity to move around the whole of Europe.
Mr President, in this context, it is important to make progress with aggregating deductions in different Member States, just as it is important to guarantee that the coordination of social security systems strengthens and never restricts citizens' rights. In addition, it is essential to simplify the rules so that citizens are able to understand the principles and language used by European Union institutions and feel that Europe is one entity.
We know it is not easy to manage social security systems, but it is essential that the citizens of Europe understand the criteria we are using. I would go further and say that this coordination will certainly help us increase our mutual understanding of the different social security systems. We need to move towards improved social security for all Europeans, towards a social security system that takes on board the best practices from the different systems, to improve coordination today and, who knows, harmonisation tomorrow.
(SK) The internal market, embracing the four freedoms, is one of the fundamental achievements of the European Union. Adopting the directive on services and free movement of people brings advantages for European Union citizens.
On the other hand, citizens turn to us with problems they encounter when in need of health and social care. Individual Member States have their specific social security systems. I am convinced that coordination of the systems, transparency, elimination of bureaucracy and the electronic information exchange system will be beneficial to all EU citizens.
I should like to thank all Members for today's very interesting debate, and the rapporteurs for their challenging work.
Ladies and gentlemen, thank you for the detailed debate that, in my opinion, is testimony to the high quality of the relevant report. Right now we have reached a certain stage in regard to our work on the new regulation. Indeed at this point not all problems have been solved but, as the debate has also shown, we have achieved success in all aspects. The European system coordinates social security systems. This does not mean that it defines new rights. At this level we do not define new rights. What we do is improve the practical application of rights for citizens moving across the European Union. These are tens of millions of people, tens of millions of cases. Consequently, allow me once again to stress how important this debate is given that it is extremely practical and affects almost every single citizen of the European Union. Let me also stress that the technical proposals tabled also have some fundamental political purport because freedom of movement and access to rights belong, in my opinion, to the fundamental principles on which the European Union has been built.
Ladies and gentlemen, allow me to respond, just briefly, to a comment we heard regarding new directives on the movement of patients that will be tabled. I want to emphasise that the issue is not free movement of services, in other words any parallels with any previous directive are inaccurate. I am also of the opinion that the thorough debate in Parliament will prove that these proposals represent progress for European Union citizens.
rapporteur. - Madam President, I would like to thank all those Members who have contributed to the debate.
It is clear that some people lead what appear to be complicated lives. In fact the situation may be very straightforward if the border is within maybe 10 km of their homes and they are looking for work or indeed other things.
It is certainly clear from some speeches we have heard in this House that the current system is not well understood either in some Member States' administrations or in this House itself. Coordination of social security systems already exists - this is not new. What this is doing is updating, implementing and simplifying. All of you who have a European health insurance card with you - which, of course, you all will have - will know that even under the existing system we can simplify.
I recommend Amendment 30 to Article 11(1) to the individual who was not sure whether or not he was frontier worker.
This implementing regulation is also trying to set out clearly the rights that people have. That is the aim of Amendment 34, and of Amendment 125, which is a clarification and does not give new rights to somebody who is seeking work in two Member States.
I would once again urge people to support the committee text concerning the database. If this is not up and running effectively - and it is something that Member States' administrations want as well - then it becomes very difficult to meet whatever deadlines this House decides to put in place today.
I recommend the committee position for both the reports to the House and look forward to the vote in a few minutes.
rapporteur. - (NL) I haven't really anything more to add. My thanks to everyone who has contributed to the debate: thank you for your support. I am now looking to see how the vote goes shortly.
(FR) Madam President, on Monday evening we were gratified at the visit by the Minister, Mr Jouyet, and the importance that the French Presidency appeared to attach to the work of this Parliament.
Today, when we are discussing social security, the Presidency bench has remained hopelessly empty. I hope that is not an indication that the French Presidency of the Union is not interested in a subject as important as social security.
The debate is closed.
We shall now proceed to the vote.